1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                        2:19-cv-00392-JAD-VCF
      vs.                                                ORDER
9     $70,000.00 in United States Currency,
10                         Defendant.

11

12          Before the court is the United States’ Motion for Leave of Court to Supplement Record with
13   Additional Authority (ECF NO. 23).
14          Accordingly,
15          IT IS HEREBY ORDERED that the government file a notice of supplemental authority on the
16   docket, with the case citation as referenced in the Motion for Leave of Court to Supplement Record with
17   Additional Authority (ECF NO. 23) by noon, September 16, 2019.
18

19          DATED this 13th day of September, 2019.
                                                               _________________________
20
                                                               CAM FERENBACH
21
                                                               UNITED STATES MAGISTRATE JUDGE

22

23

24

25
